*677In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Knipel, J.), dated April 5, 2004, which denied the petition, dismissed the proceeding, granted the branch of the respondent’s cross motion which was to confirm the award, and confirmed the award.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly concluded that the hearing officer’s determination that the petitioner was guilty of four specifications of misconduct, including conduct unbecoming his position arising from his sexual harassment of a female student, was in accord with due process, rational, and supported by the evidence (see Matter of Hegarty v Board of Educ. of City of N.Y., 5 AD3d 771 [2004]). Moreover, we agree with the Supreme Court that the penalty of dismissal was neither against a strong public policy nor irrational (see Matter of Ebercohn-Mauro v Board of Educ. of City School Dist. of State of N.Y., 5 AD3d 595 [2004]).
The petitioner’s remaining contentions are without merit. Adams, J.P., S. Miller, Crane and Mastro, JJ., concur.